 

Exhibit 10.3 

 

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

This RE-STATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is
effective October 1, 2015, by and between Amerx Health Care Corporation, a
Florida corporation (“Amerx”), Procyon Corporation, a Colorado corporation
(“Procyon”) and Justice W. Anderson (the “Executive”).

WHEREAS, Amerx has, prior to the date of this Agreement, employed the Executive
as its President;

and

 

WHEREAS, Executive is employed by Procyon as an executive officer; and

 

WHEREAS, Procyon, the parent corporation of Amerx, has agreed to provide some of
the benefits to Executive under this Agreement; and

 

WHEREAS, Amerx desires to continue to employ the Executive on a full-time
bhasis, and the Executive desires to be so employed by Amerx, pursuant to the
terms of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

ARTICLE I

 

 

EMPLOYMENT DUTIES AND BENEFITS

 



Section 1.1 Employment. Amerx hereby employs the Executive in the position
described on

 

Schedule 1 hereto as an executive officer of Amerx, pursuant to the terms of
this Agreement. The Executive accepts such employment and agrees to perform the
duties and responsibilities assigned to him pursuant to this Agreement.

Section 1.2 Duties and Responsibilities. The Executive shall hold the position
with Amerx which

 

is specified on Schedule 1, which is attached hereto and incorporated herein by
reference. The Executive is employed pursuant to the terms of this Agreement and
agrees to devote full-time to the business of Amerx. The Executive shall perform
the duties set forth on Schedule 1 while employed as an executive officer, and
such further duties as may be determined and assigned to him from time-to-time
by the Chief Executive Officer or the Board of Directors of Procyon Corporation,
the parent corporation of Amerx (“Procyon”).



1

 

 

 

 



 



Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services

 

suitable to the position and adequate for the performance of the Executive’s
duties under this Agreement. The Executive’s duties shall be rendered at Amerx’s
offices, or at such other place or places as the Executive may designate with
Amerx’s approval, which shall not be unreasonably withheld.



Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not

less than four weeks in accordance with the established practices of Procyon now
or hereafter in effect for executive personnel, during which time the
Executive’s compensation shall be paid in full. Should Amerx from time-to-time
require the Executive to perform job duties during vacation periods, the
Executive shall be entitled to compensatory vacation time at a mutually
agreeable time.

Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the

domestic and international business of Amerx in all respects, including expenses
for entertainment, travel and similar items. Amerx will reimburse the Executive
for all such expenses that are reasonably related to Amerx’s business and
primarily for Amerx’s benefit, upon the presentation by the Executive, from
time- to-time, of an itemized account of such expenditures. Such expenses shall
be reviewed and approved by Procyon’s Chief Financial Officer.

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be

entitled to participate in all existing benefit plans provided to Procyon’s
executive employees, including, to the extent now or hereafter in effect,
medical, health, dental, vision, disability, life insurance and death benefit
plans, in accordance with the terms of such plans.

ARTICLE II

 

 

COMPENSATION

 

Section 2.1 Base Salary. Amerx shall pay to the Executive a base salary of not
less than the

amount specified on Schedule 1, subject to annual review and raises in such base
salary. The base salary

may be changed by action of Procyon’s Board of Directors, and such changes shall
thereafter be included

 

in the Executive’s base salary as defined for purposes of this Agreement and
Procyon’s bonus plan.

 

2

 

 



 

 

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain

 

incentive bonuses, as set forth, and pursuant to the conditions set forth, in
Schedule 1. The Executive shall also be entitled to receive bonuses in
accordance with the provisions of the Procyon-wide bonus plan as in effect from
time to time.

ARTICLE III

 

 

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year,

 

commencing on its effective date, subject, however, to termination during such
period as provided in this Article and approval of the Board of Directors of
Procyon in its annual meeting. Nothing contained in this Agreement shall be
construed to constitute a promise of employment to the Executive for a fixed
term. Executive’s employment under this Agreement is strictly “at will,” and may
be terminated by the Executive, Amerx or Procyon, upon thirty days written
notice, for any reason or no reason, with or without cause.

Section 3.2 Renewal of Term. Subject to Procyon’s Board of Directors’ approval,
Executive’s

 

employment shall be extended for one additional year at the end of each year of
the term, or extended term, of this Agreement on the same terms and conditions
as contained in this Agreement, unless either Amerx, Procyon or the Executive
shall, prior to the expiration of the initial term or of any renewal term, give
written notice of the intention not to renew this Agreement.

Section 3.5 Termination. In the event of termination of this Agreement by the
Executive or

 

Procyon or Amerx for any reason, including termination by death or disability of
the Executive, Amerx shall be obligated to compensate the Executive for any
accrued vacation time not taken and any earned but unpaid base salary and any
earned but unpaid bonuses up to the date of termination.

Section 3.6 Options. Any options granted to the Executive to purchase stock of
Procyon shall

become fully vested on the date of the involuntary termination of this
Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
incorporated by reference intoeach such option grant or agreement.

 

 

3

 

 

 

 

 



ARTICLE IV

 

 

GENERAL MATTERS

 

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida

 

and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in

 

writing signed by the waiving party. A waiver of any term or provision shall not
be construed as a waiver of any other term or provision.

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in

 

whole or in part, by filing with this Agreement a written instrument setting
forth such changes, signed by each of the parties.

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and Amerx,

 

and shall not be assignable by Procyon or Amerx without the Executive’s written
consent.

 

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the

 

plural shall include the singular, and the masculine and neuter shall include
the feminine, wherever the context so requires.

Section 4.6 Text to Control. The headings of articles and sections are included
solely for

 

convenience of reference. If any conflict between any heading and the text of
this Agreement exists, the text shall control.

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent

 

jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions. On the contrary, such remaining provisions shall be fully
severable, and this Agreement shall be construed and enforced as if such invalid
provisions had not been included in the Agreement.

 

4

 

 

 

 





Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and Amerx has

 

been empowered and directed to do so by the Board of Directors of Procyon.

 

 

Section 4.9 Effective Date. The effective date of this Agreement shall be
October 1, 2015.

 

 





 



PROCYON CORPORATION  

AMERX HEALTH CARE CORPORATION

 

       By: /s/ Regina W. Anderson   /s/ J. B. Anderson  Regina W. Anderson J. B.
Anderson  Chief Executive Officer   Vice President of Operations            By:
/s/ Fred W. Suggs, Jr.    EXECUTIVE: Fred W. Suggs, Jr.   By: /s/ Justice W.
Anderson Director, Member of the Procyon   Justice W. Anderson Corporation
Compensation Committee               By: /s/ Joseph R. Treshler     Joseph R.
Treshler     Director, Member of the Procyon     Corporation Compensation
Committee    

 

 

5

 

 



 

 

FY 2016

 

PROCYON CORPORATION AMERX HEALTH CARE CORPORATION

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

Schedule 1

Salary and Benefit Statement

 

 

 





Executive: Justice W. Anderson October 1, 2015

 

Position:  Amerx Health Care Corporation:: President    

Base Salary:

 $210,000, annually     Benefits:  As outlined in this Executive Employment
Agreement.     Term: As described in Section 3.1 of the Executive Employment
Agreement. The terms of the Amerx Sales Incentive and Profit Bonuses described
below shall reviewed annually, and any amendment thereto to be made with the
mutual agreement of Procyon, Amerx and the Executive.     Duties and
Responsibilities: Supervision and coordination of all operations of Amerx;
supervision of all other executive and operating officers of Amerx; devising and
executing strategic planning for all aspects of business conducted by Amerx;
creating new opportunities for business and helping Amerx to remain competitive
in the market place; oversight of Amerx operations to insure productive
efficiency, quality, service and cost-effective management or resources; and
such other matters as determined from time to time by Procyon’s Board of
Directors.     Amerx Sales Incentive Bonus Incentive pay will be based on Amerx
fiscal year 2016 sales growth over previous fiscal year total sales.





•8% Incentive: If Amerx net sales for fiscal year 2016 increase at least 8% but
less than 15% over the prior fiscal year’s net sales, incentive pay will consist
of a cash payment equal to 5% of net sales over the prior fiscal year’s net
sales.

 

 6

 



 

 

 



 •15% Incentive: If Amerx net sales for fiscal year 2016 increase at least 15%
but less than 25% over the prior fiscal year’s net sales, incentive pay will
consist of a cash payment equal to 5.5% of net sales over the prior fiscal
year’s net sales and an award of 25,000 Options to purchase Shares of Procyon
Common Stock with an exercise price equal to the closing market price of such
stock on the date of grant.     •25% Incentive: If Amerx net sales for fiscal
year 2016 increase 25% or more over the prior fiscal year’s net sales, incentive
pay will consist of a cash payment equal to 6% of net sales over the prior
fiscal year’s total net sales and an award of 40,000 Options to purchase Shares
of Procyon Common Stock with an exercise price equal to the closing market price
of such stock on the date of grant.    

•The Sales Incentive Bonus will be paid by Amerx to the Executive after the
close of the fiscal year end.

 

 

Profit Incentive: The profit incentive will be based on audited fiscal year
2016.         Amerx Profit Bonus: If Amerx profit is $250,000 or more, but less
than $500,000, the Executive will receive a cash payment equal to 2.4% of the
total profit.



   



If Amerx profit is $500,000 or more, but less than $750,000, the

Executive will receive a cash payment equal to 3% of the total profit.

  If Amerx profit is $500,00 or more, but less than $750,000, the Executive will
receive a cash payment equal to 3% of the total profit.       If Amerx profit is
$750,000 or more, but less than $1,000,000, the Executive will receive a cash
payment equal to 3.25% of the total profit.       If Amerx profit is $1,000,000
or more, the Executive will receive a cash payment equal to 3.45% of the total
profit.       The Profit Incentive Bonus for Amerx will be paid by Amerx to
Executive after the close of the fiscal year end.



 



 

7

 

 



 

 





 



APPROVED:           PROCYON CORPORATION  

EXECUTIVE:

 

       By: /s/ Regina W. Anderson   /s/ Justice W. Anderson  Regina W. Anderson
Justice W. Anderson  Chief Executive Officer              By: /s/ Fred W. Suggs,
Jr.   AMERX HEALTH CARE CORPORATION  Fred W. Suggs, Jr.   Director, Member of
the Procyon   By: /s/ James B. Anderson Corporation Compensation Committee  
James B. Anderson     Executive

 

 

7

 

 



 

 

 





 

 

      By: /s/ Joseph R. Treshler     Joseph R. Treshler     Director, Member of
the Procyon     Corporation Compensation Committee    

 

 

 

Effective: Date: October 1, 2015

 

 

 

 

 

8